DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the anti-rotation features (claims 16-18) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 18 recites the limitation “wherein the anti-rotation feature includes a textured proximal cap surface configured to conform to the distal sleeve surface,” which does not further limit claim 16 which states “wherein the shaft includes an anti-rotation feature,” since the proximal cap surface is not part of the shaft. 
Therefore, Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-17, 19-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (US 2010/0003638), hereinafter “Colllins” in view of Farre Berga (US 2012/0246916).
Regarding claim 13, Collins discloses a fixation post (10) for attaching an orthopedic device to a bone comprising: a head (12) with a textured outer surface (¶51); a shaft (20) including a proximal end (portion adjacent 12) attached to the head, a distal end (at 50) opposite the proximal end, and a bearing surface (at 22) between the proximal and distal ends; a porous metal sleeve (18) including a central bore with a bore surface (interior surface of 18), the porous metal sleeve surrounding at least a portion of the shaft (FIG. 1), wherein the bore surface substantially conforms with the bearing surface (FIG. 1); and a cap (16) attached to the distal end of the shaft to retain the porous metal sleeve on the shaft (FIG. 2).  However, Collins is silent regarding the head being quasi-spherical. Farre Berga teaches a fixation post (9) for attaching an orthopedic device to a bone comprising: a quasi-spherical head (2) and a shaft (at 9, FIG. 2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, to substitute a quasi-spherical head as per Farre Berga for the head of Collins, since the two shapes were known alternatives for attaching to an abutment. In this case, one would form the head of Collins comprising the quasi-spherical shape of Farre Berga.
Regarding claim 14, Collins as modified by Farre Berga teach the fixation post of claim 13, and Collins further teaches wherein the quasi-spherical head and the shaft form a unitary core (FIG. 2).  
Regarding claim 15, Collins as modified by Farre Berga teach the fixation post of claim 13, and Collins further teaches wherein the porous metal sleeve includes a proximal sleeve surface in contact with the quasi-spherical head and a distal sleeve surface in contact with the cap (FIG. 1).  

Regarding claim 17, Collins as modified by Farre Berga teach the fixation post of claim 16, however, Collins is silent regarding wherein the anti-rotation feature includes the shaft with a generally elliptical cross-section. Collins does recite means for resisting rotational movement of the sleeve relative to the shaft (¶33). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, to utilize an elliptical shaft cross-section with a complementary sleeve cross section for the purpose of resisting rotation, as such is a known anti-rotation feature. In this case, the shaft of Collins would have an elliptical exterior cross-section and the sleeve of Collins would have a corresponding elliptical interior cross section for coupling together.
Regarding claim 19, Collins as modified by Farre Berga teach the fixation post of claim 13, and Collins further teaches wherein the cap includes a distal cap surface and wherein the distal cap surface is generally hemispherically shaped (FIGS. 1-2).  
Regarding claim 20, Collins as modified by Farre Berga teach the fixation post of claim 13, and Collins further teaches wherein the cap includes a distal cap surface and wherein the distal cap surface is generally conically shaped (802, FIG. 8).  
Regarding claim 21, Collins discloses a fixation post (10) for attaching an orthopedic device to a bone comprising: a head (12) with a textured outer surface (¶51); a shaft (20) including a proximal end (portion adjacent 12) attached to the head, a distal end (at 50) opposite the proximal end, and a bearing surface (at 22) between the proximal and distal ends; a porous metal sleeve (18) including a central bore with a bore surface (interior surface of 18) and a generally cylindrical external surface (¶19), the porous metal sleeve surrounding at least a portion of the shaft (FIG. 1), wherein the bore surface substantially conforms with the bearing surface (FIG. 1); and a cap (16) attached to the distal end of the shaft to retain the porous metal sleeve on the shaft (FIG. 2).  However, Collins is silent regarding the head being 
Regarding claim 22, Collins as modified by Farre Berga teach the fixation post of claim 21, and Collins further teaches wherein the porous metal sleeve includes a proximal sleeve surface in contact with the quasi-spherical head and a distal sleeve surface in contact with the cap (FIG. 1).  
Regarding claims 23-25, Collins as modified by Farre Berga teach the fixation post of claim 21, however, Collins is silent regarding the shaft being tapered. Collins does recite means for resisting rotational movement of the sleeve relative to the shaft (¶33). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, to utilize positive or negative tapered shaft with a complementary sleeve cross section for the purpose of resisting rotation between the component parts. In this case, the shaft of Collins would have a externally tapered shaft and the sleeve of Collins would have a corresponding interior cross section for coupling together.
Regarding claim 26, Collins as modified by Farre Berga teach the fixation post of claim 21, and Collins further teaches wherein the textured outer surface covers more than 50% of the quasi-spherical head (¶51).  
Regarding claim 27, Collins as modified by Farre Berga teach the fixation post of claim 21, and Collins further teaches wherein the quasi-spherical head includes a distal head surface adjacent to the proximal end of the shaft and an opposing proximal head surface, wherein the proximal and distal head surfaces are parallel (FIG. 2).  

Regarding claim 29, Collins as modified by Farre Berga teach the fixation post of claim 28, and Collins further teaches wherein the cap includes a proximal cap surface (at 28, FIG. 2) and a distal cap surface (at 16), the proximal cap surface including a recess (52) sized and configured to receive the distal end of the shaft.  
Regarding claim 30, Collins as modified by Farre Berga teach the fixation post of claim 29, and Collins further teaches wherein the distal cap surface defines a generally rounded shape (FIG. 1).  
Regarding claim 31, Collins as modified by Farre Berga teach the fixation post of claim 29, and Collins further teaches wherein the distal cap surface defines a generally conical shape (802, FIG. 8).  
32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collins in view of Farre Berga, and further in view of Hopkins (US 2015/0150687).
Collins as modified by Farre Berga teach the fixation post of claim 28, except wherein the textured outer surface includes a three-dimensional tessellation incorporating polygonal surfaces. Hopkins teaches an orthopedic device (10) comprising a quasi-spherical head (20) including a textured outer surface with a three-dimensional tessellation incorporating polygonal surfaces (80). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, to substitute the textured outer surface of Collins for that of Hopkins, since the two are known equivalents for “contacting one or more walls or surfaces in the bore in a fashion that removeably locks or helps to removeably lock or fix the quasi-spherical member in the bore” (Hopkins ¶33). In this case, one would form the head of Collins as modified by Farre Berga comprising a three-dimensional tessellation incorporating polygonal surfaces.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA C CHANG whose telephone number is (571) 270-5017. The examiner can normally be reached Monday-Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN TRUONG, at (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 

/OLIVIA C CHANG/Primary Examiner, Art Unit 3775